Citation Nr: 1742967	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headache disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had active service in the United States Air Force from July 1988 to September 1992.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the decision, entitlement to service connection for migraine headaches was granted, and a noncompensable evaluation was assigned effective June 22, 2005.  The Veteran appealed the underlying decision in a Notice of Disagreement received in January 2010.

In a March 2013 decision, the RO increased the evaluation for migraine headache disorder from noncompensable, to 30 percent disabling, effective June 22, 2005.  
As the rating for the Veteran's migraine headache disorder is less than the maximum available rating during portions of the period of the claim, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).       

This matter was previously before the Board in October 2013 and March 2017, when it was remanded for additional development.    

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

Throughout the rating period on appeal the Veteran's migraine headache disorder has been manifested by frequent and prolonged prostrating attacks accompanied by nausea; severe economic inadaptability has not been shown.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for migraine headache disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Service connection was granted for migraine headaches by a December 2009 rating decision and a noncompensable disability rating was assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from June 22, 2005.  In January 2010, the Veteran filed a Notice of Disagreement.  By a March 2013 decision, the RO increased the evaluation for migraine headache disorder from noncompensable, to 30 percent disabling, effective June 22, 2005 under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran perfected an appeal, seeking a higher evaluation.  

Under Diagnostic Code 8100, a 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness." 

The Veteran underwent a VA examination in April 2009.  The Veteran reported that he experienced six or seven headaches a week that resulted in throbbing pain.  He reported that he was a full-time employee at an international paper company.  The Veteran also reported that he did not lose any time from work due to headaches.  He stated that when he experienced a headache, he took Ibuprofen or Tylenol, which was effective.  The examiner noted the Veteran's subjective complaints of headaches, as well as his in-service injury of being kicked in the head.  The examiner found that the Veteran's headaches were not prostrating and did not limit his activities of daily living. 

In a December 2009 statement, the Veteran's representative asserted that the Veteran did not experience prostrating attacks; however, he did experience chronic headaches several times a week. 

The Veteran underwent a second VA examination in March 2010.  The Veteran reported that he experienced severe headaches that were controllable with Motrin.  He further reported that when he experienced a headache it lasted for 30 minutes and gradually disappeared once he took Motrin; however, he also indicated that his headaches were throbbing and could last for two hours.  He reported that his headaches were associated with nausea, but no vomiting or photophobia.  The Veteran reported that although he experienced most of his headaches in the morning when he woke, if he experienced a headache at work, he would take a lunch break and took a Motrin and would be ready to work within 30 minutes.  The examiner noted that the Veteran did not take any sick leave when he experienced a headache, because he was able to take his 30 minute lunch break whenever he wanted, which was enough time for him to feel better.  The examiner also noted that the Veteran's headaches affected his activities of daily living, whereas if he experienced one, he would sit down for up to one hour to clear his head.  The diagnosis was vascular headaches.  

The Veteran underwent a third VA examination in February 2013.  The Veteran reported that he took Sumatriptan and Ibuprofen when he experienced headaches that were pulsating or throbbing.  The Veteran reported that he had headaches from 45 minutes to two hours.  The examiner noted that the Veteran experienced very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner indicated that the Veteran's headache disability impacted his ability to work.  Specifically, the examiner noted that the Veteran worked in a full-time capacity at an international paper company and utilized a machine to complete his work, and explained that the Veteran took five or six days off in 2012 due to headaches.   The examiner diagnosed vascular headaches.  

The Veteran underwent a fourth VA examination in January 2014.  The Veteran reported that he experienced headaches four to five times per week that were completely prostrating and lasted several hours.  He further reported that he worked in a full-time capacity, and when he experienced a headache, he went into the bathroom and would wait for three to four hours for the headache to end.  The Veteran reported that he took Sumatriptan and Ibuprofen when he experienced these headaches.  On examination, the examiner noted that when the Veteran experienced headaches they were constant and throbbing and lasted for less than one day, but involved both sides of his head and were prostrating attacks.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain that occurred more frequently than once per month.  The examiner noted that the Veteran's headache disability impacted his ability to work, noting that the Veteran reported that he could not work when he experienced a headache, but as he performed shift work, he did not take time off when he had a headache.  The examiner found that the Veteran's headaches were not consistent with migraine headaches, but that his headaches were prostrating.  The examiner concluded that the Veteran's headaches were not productive of severe economic inadaptability because the Veteran remained employed in a full-time capacity.  

In an April 2017 addendum opinion, a VA examiner reviewed the record and the January 2014 VA examination and concluded that the Veteran's headaches had distinct periods of differing levels of severity.

After reviewing the totality of the evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected migraine headache disorder.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In making this determination, the Board notes that during the April 2009 VA examination, the Veteran reported that his headaches were throbbing and occurred several times a week.  During the March 2010 VA examination, the Veteran reported that he experienced severe headaches from 30 minutes to two hours that were associated with nausea, but controllable with Motrin.  He stated that he did not experience any vomiting or photophobia.  During the February 2013 VA examination, the Veteran reported that he took prescription Sumatriptan, as well as Ibuprofen when he experienced headaches that were very frequent prostrating and prolonged attacks of migraine headache pain, lasting 45 minutes to two hours.  

While the Veteran reported varying symptoms during the aforementioned VA examinations, such symptoms do not meet the criteria required for a disability rating in excess of 30 percent under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Specifically, there is no evidence of record demonstrating frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  In this regard, the April 2009 VA examiner determined that the Veteran's headaches were not prostrating and did not limit his activities of daily living.  Similarly, the March 2010 VA examiner noted the Veteran's report that he worked full-time for an international paper company, and while he experienced headaches, he did not take any sick leave because he was able to take his 30 minute lunch break whenever he wanted, which was enough time for him to feel better.  During the February 2013 VA examination, the examiner noted the Veteran experienced very frequent prostrating and prolonged attacks of migraine headache pain; however, he also noted that the Veteran only took five or six days off in 2012 due to his headache disability.  Likewise, during the January 2014 VA examination, the examiner noted the Veteran had characteristic prostrating attacks of migraine headache pain that occurred more frequently than once per month; however, he found the Veteran's headaches were not productive of severe economic inadaptability, noting that the Veteran was still employed in a full-time capacity.

In making this determination, the Board finds that the Veteran's statements are competent evidence regarding the frequency and severity of his current headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board has no reason to doubt the credibility of the Veteran's statements in this case, as the evidence demonstrates that his symptoms have varied throughout the rating period on appeal.  During the April 2009 examination, the Veteran reported that he experienced six or seven headaches a week that resulted in throbbing pain.  During the March 2010 examination, the Veteran reported that he experienced severe headaches that were controllable with Motrin.  On examination in February 2013, the Veteran reported that he had headaches from 45 minutes to two hours; however, he did not indicate the frequency of such headaches.  During the January 2014 examination, the Veteran reported that he experienced headaches four to five times a week that were completely prostrating and lasted several hours.  Significantly, during aforementioned examinations, the Veteran consistently reported that he worked in a full-time capacity at the same international paper company, and at most, lost six days of work in 2012 due to his headache disorder.    

Therefore, the Board concludes that the medical findings on examination, as well as the Veteran's own self-reported symptomatology, do not demonstrate that his service-connected migraine headache disorder is productive of severe economic inadaptability.  Accordingly, the next higher disability rating of 50 percent is not warranted during the appeal period.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected migraine headaches, the evidence shows no distinct periods of time during the appeal period other than those currently assigned, when the Veteran's service-connected migraine headaches varied to such an extent that a rating greater or less than the ratings assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for the service-connected migraine headache is denied. 




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


